Citation Nr: 9921714	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996, in which 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to special monthly compensation based on 
the need for aid and attendance or being housebound.  The 
veteran subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1. The appellant's service-connected disabilities are 
pulmonary insufficiency variously diagnosed as chronic 
bronchitis with obstructive pulmonary emphysema rated as 60 
percent disabling; tonsillitis, deemed to be noncompensable; 
and epidermophytosis of the feet and ears, rated as 10 
percent disabling.

2. There is no evidence of record indicating that the 
appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3. The appellant has difficulty dressing and undressing 
himself, keeping himself ordinarily clean and presentable, 
feeding and clothing himself, and also requires a wheelchair 
or electric scooter to ambulate secondary to his non-service-
connected post cerebral vascular accident with left 
hemiplegia, but is not bedridden.

4. The appellant's service-connected disabilities, when 
considered in conjunction with each other, do not result in 
his inability to care for his daily personal needs without 
regular personal assistance from others, nor do they result 
in an inability to protect himself from the hazards and 
dangers of his daily environment.

5. The appellant's service-connected disabilities do not 
result in his confinement to his home and the immediate 
premises. 


CONCLUSIONS OF LAW

1. The criteria for special monthly compensation by reason of 
the appellant being housebound due to disabilities have not 
been met. 38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. §§ 
3.350, 3.352 (1998).

2. The criteria for special monthly compensation by reason of 
the appellant being in need of the regular aid and attendance 
of another person have not been met. 38 U.S.C.A. §§ 1114(s) 
(West 1991); 38 C.F.R. §§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The VA treatment and 
hospitalization reports and the private medical records of 
record sufficiently document the nature and severity of his 
disabilities, and the impact his disabilities have on his 
personal functioning.  Therefore, no further development is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). The Board finds that the duty to assist 
the appellant has been satisfied.

1.  Entitlement to special monthly compensation due to the 
need for regular aid and attendance.

If a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. 
§ 3.350(b) (1998).
Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the person to dress 
or undress him or herself or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of the person to feed him or herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the person from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the person remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
person is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the person is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1998).

In the present case, the veteran had a private examination 
for aid and attendance and housebound purposes in April 1996.  
The examiner noted that the veteran had difficulty dressing, 
eating, performing the activities of daily living and that he 
required an electric scooter or wheelchair for ambulation 
because he could not walk without assistance, although 
placement in a nursing home was not necessary.  The examiner 
concluded that the veteran required the assistance of another 
to function.  However, the examiner also specifically found 
that the veteran's limitations with regard to the activities 
of daily living were due to his left side hemiplegia status 
post cerebral vascular accident.  This conclusion is 
supported by VA outpatient treatment records which indicate 
that the veteran has difficulty ambulating due to paralysis 
of the left upper and lower extremities secondary to his 
cerebral vascular accident.  The veteran is not service-
connected for the residuals of his cerebral vascular 
accident; consequently, since the veteran's limitations have 
not been attributed to a service-connected disability, he is 
not eligible for regular aid and attendance under 38 U.S.C.A. 
§ 1114(l).  Accordingly, his claim for special monthly 
compensation based on the need for aid and attendance is 
denied.

2.  Entitlement to special monthly compensation for being 
housebound.

Entitlement to the housebound benefits requires that the 
claimant have a service-connected disability ratable as 100 
percent disabling, and either, (1) additional service-
connected disability or disabilities independently ratable at 
60 percent or more, or (2) by reason of his or her service-
connected disability or disabilities, the claimant is 
permanently housebound.  38 U.S.C.A. § 1114(s) (West 1991).  
To be "permanently housebound" requires a claimant to be 
substantially confined to his or her house (ward or clinical 
areas, if institutionalized) or immediate premises as a 
direct result of his service-connected disability or 
disabilities, which it is reasonably certain will remain 
throughout the claimant's lifetime.  Id.

In the present case, none of the veteran's service-connected 
disabilities are ratable as 100 percent disabling, his 
highest evaluation being 60 percent for pulmonary 
insufficiency.  Additionally, none of the medical evidence 
suggests that he is confined to his home or the immediate 
premises.  In fact, he is regularly treated for his disorders 
at various medical facilities outside of his home.  
Accordingly, he has not satisfied the criteria for 
entitlement to special monthly compensation for being 
housebound, and his claim therefor is denied.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or being housebound is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

